--------------------------------------------------------------------------------

Exhibit 10.1


AMENDED AND RESTATED LEASE


THIS AMENDED AND RESTATED LEASE (this “Lease”) is entered into this 14th day of
December 2016 (the “Effective Date”), by and between ADDWIN REALTY ASSOCIATES,
LLC, a New York limited liability company (“Landlord”) and GLOBAL EQUIPMENT
COMPANY INC. (“Tenant”), to amend and restate the terms and conditions of the
Lease dated September 20, 1988, as amended (the “Original Lease”), by and
between Landlord (as successor to the interest of ADDWIN REALTY ASSOCIATES, a
New York limited partnership under the Original Lease) and Tenant (as successor
to the interest of GLOBAL COMPUTER SUPPLIES INC. under the Original Lease, who
was further successor to the interest of CONTINENTAL DYNAMICS CORPORATION under
the Original Lease).


RECITALS


WHEREAS, Landlord and Tenant are parties to the Original Lease related to the
Premises (defined below); and


WHEREAS, the parties desire to amend and restate the Original Lease as of the
Effective Date as set forth herein;


NOW, THEREFORE, AND IN CONSIDERATION of the foregoing premises and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:


1.             BASIC TERMS. The following terms shall have the meaning set forth
in this Lease:


1.1           Building. The land and building located at 11 Harbor Park Drive,
Port Washington, NY 11050 (the “Premises”). The Premises leased to Tenant
consist of approximately 83,600 rentable square feet. For purposes of this
Lease, the parties accept the number of square feet shown above, even if
measurement or confirmation might yield a different number of square feet.


1.2           Base Rent. The amount of $936,457.20 per year for the year
beginning on January 1, 2017 (the “Rent Commencement Date”) and ending on
December 31, 2017, payable in twelve (12) equal monthly installments as set
forth in Section 3 below (the “Base Rent”). Thereafter the Base Rent above shall
be increased on the annual anniversary on each successive annual anniversary of
the Commencement Date during the Term of the Lease (each such annual anniversary
date being hereinafter referred to as the “Escalation Date”). Such increase in
the Base Rent shall be an amount equal to the product of the Percentage Increase
(as defined below) for the Escalation Date multiplied by the Base Rent charged
for the year immediately preceding the Escalation Date. Such increased Base Rent
shall be payable in 12 monthly installments in advance of the first day of each
calendar month commencing on the Escalation Date and continuing until the next
Escalation Date. Landlord shall notify Tenant in writing of such increased Base
Rent as soon as such determination is reasonably possible. If notification is
not given until after the Escalation Date, any increased amounts due but not
paid since the Escalation Date shall be payable within 30 days after Tenant’s
receipt of such notice. As used in this Section


(a)           “Index” shall mean the Consumer Price Index for all Urban
Consumers, U.S. City Average, all items (1982-1984 = 100), not seasonally
adjusted, published and issued by the Bureau of Labor Statistics of the United
States Department of Labor (the “Bureau of Labor Statistics”). In the event that
the Consumer Price Index ceases to use the 1982-1984 average of One Hundred
(100) as the basis of calculation, or if a change is made in the terms of
particular items contained in the Consumer Price Index, the Consumer Price Index
shall, at the discretion of Landlord, be adjusted to the figure that would have
been arrived at had the change in the manner of computing the Consumer Price
Index in effect at the Effective Date of the Lease not been affected. In the
event that such Consumer Price Index (or successor or substituted Consumer Price
Index) is not available, a reliable governmental or other non-partisan
publication, evaluating the purchase power of money, may be used at the
discretion of Landlord.
 

--------------------------------------------------------------------------------



(b)           “Comparative Month” shall mean the calendar month, which is
completed immediately prior to 12 months before each Escalation Date during the
Term.


(c)           “Percentage Increase” for each Escalation Date shall mean the
increase in the Index (expressed as a percentage) during the 12-month period
immediately preceding the Comparative Month.


1.3           Permitted Use. Tenant shall use and occupy the Premises for
offices and warehouse use, and for the other business activities of Tenant, and
for no other purpose.


1.4           Landlord’s Address for Notices.


Addwin Realty Associates
11 Harbor Park Drive
Port Washington, NY 11050
Attn: Richard Leeds


1.5           Tenant’s Address for Notices.


Global Equipment Company Inc.
11 Harbor Park Drive
Port Washington, NY 11050
Attn: General Counsel


1.6           Security Deposit. None.


2.             DEMISE AND TERM.


2.1           Landlord leases the Premises to Tenant and Tenant leases from
Landlord the Premises subject to the provisions of this Lease.


2.2           The term shall commence on the Effective Date and shall expire on
the December 31, 2026, as same may be extended pursuant to this Lease, or such
earlier date on which the Term shall sooner end pursuant to any of the terms,
covenants or conditions of this Lease or pursuant to law (the “Term”).


2.3           Provided this Lease is in full force and effect and Tenant is not
in default of any of the terms and conditions of this Lease beyond the
expiration of any applicable cure periods as of the date of exercise of the
option to extend provided herein, Tenant shall have the option to extend the
Term of this Lease for two (2) additional periods of five (5) years each
commencing upon the expiration of the initial Term. The option shall be
exercised only by Tenant giving written notice thereof which is received by
Landlord not less than nine (9) months prior to the expiration of the initial
Term, time being of the essence; provided, however, Tenant shall be entitled to
exercise the option to extend granted herein, and the Term of the Lease shall,
in fact, be extended. Tenant’s failure to exercise the first extension Term in
accordance with this Section shall extinguish the second extension Term. In the
event that the Term of this Lease is in fact extended pursuant to the foregoing,
then any such extension shall be upon all of the same terms, covenants,
provisions and conditions as contained in this Lease.
 

--------------------------------------------------------------------------------



3.             RENT. Tenant will pay to Landlord at Landlord’s address set forth
above or such other place designated by Landlord, without prior demand or
notice, the rent for the Premises consisting of Base Rent set forth in Section
3.1 and any other additional payments due under this Lease, including Additional
Rent. The obligation of Tenant to pay rent is an independent covenant.


3.1           Rent. Commencing on the Rent Commencement Date and continuing
throughout the Term of this Lease, Tenant shall pay to Landlord Base Rent in the
amount specified above payable in advance monthly installments on the first day
of each month during the Term. Base Rent shall be paid without any expense,
charge, deduction, offset or counterclaim by reason of any obligation of
Landlord.


3.2           Late Charge. Tenant acknowledges that late payment of rent (Base
Rent or Additional Rent) involves additional costs to Landlord for collection
and bookkeeping, and, accordingly, if rent (Base Rent or Additional Rent) due
hereunder is not paid by the 5th day after it is due, then Tenant shall pay upon
demand, as additional rent, a late charge equal to three percent (3%) of the
amount required to be paid. The payment of a late charge shall not be construed
to extend the date for payment of any sums required to be paid by Tenant or to
relieve Tenant of its obligation to pay all such sums at the time or times
herein when due, and neither the demand for, nor collection by Landlord, of such
late charge shall be construed as a cure of Tenant’s default in the payment of
rent.


3.3           Triple Net Lease. This Lease is what is commonly called a triple
net lease, it being understood that Landlord shall receive the Base Rent set
forth above free and clear of any and all other impositions, taxes, assessments,
liens, charges or expenses of any nature whatsoever in connection with the
ownership, maintenance, repair and operation of the Premises. In addition to the
Base Rent, Tenant shall pay to Landlord, or to the other persons or entities
respectively entitled, or pay all such expenses directly, all taxes and
impositions, insurance premiums, operating charges, maintenance charges,
construction costs, and any other charges, costs and expenses which arise or may
be contemplated under any provisions of this Lease during the Term. All of such
charges, costs and expenses when due, shall constitute additional rent
(“Additional Rent”), and upon the failure of Tenant to pay any of such costs,
charges or expenses, Landlord shall have the same rights and remedies as
otherwise provided in this Lease for the failure of Tenant to pay Base Rent.
Base Rent, Additional Rent and all other sums payable under this Lease by Tenant
shall be paid without notice or demand and without setoff, counterclaim,
abatement, suspension, deduction or defense.


4.              TAXES.


4.1           Taxes. “Taxes” shall mean real estate taxes, assessments (general
or special), sewer rents, rates and charges, transit taxes, taxes based upon
leases or the receipt of rent, and any other federal, state or local
governmental charge, general, special, ordinary or extraordinary (but not
including income or franchise taxes, inheritance, capital stock, or any other
taxes imposed upon or measured by Landlord’s income or profits) which may now or
subsequently be levied, assessed or imposed against all or any portion of the
Premises or interest in the Premises (including those portions outside of the
Premises). Notwithstanding anything contained in the foregoing definition to the
contrary:


(a)           If at any time the method of taxation then prevailing shall be
altered so that all or any part of any new or additional tax, assessment, levy,
imposition or charge shall be imposed upon Landlord in place or partly in place
of any Taxes or contemplated increase in such Taxes, or in addition to Taxes,
and shall be measured by or be based in whole or in part upon the Premises, the
rents or other income from the Premises or any leases of all or any part of the
Premises, then all or any part of such new taxes, assessments, levies,
impositions or charges, shall be included in Taxes levied, assessed or imposed
against the Premises.
 

--------------------------------------------------------------------------------



(b)           Notwithstanding the year for which any such taxes or assessments
are levied, in the case of special taxes or assessments which may be payable in
installments, the amount of each installment, plus any interest, payable during
any year shall be considered Taxes assessed and levied for that year. Except as
provided in the preceding sentence, all references to Taxes assessed, levied,
confirmed or imposed during a particular year shall be deemed to refer to Taxes
levied, assessed or otherwise payable during such year without regard to when
such Taxes are imposed.


(c)           Taxes shall also include personal property taxes (if any) imposed
upon the furniture, fixtures, machinery, equipment, apparatus, systems or
appurtenances located on and used in connection with Tenant’s use of the
Premises or its operation.


4.2           Payment. Tenant shall pay directly, unless otherwise required by
Landlord’s lender, before any fine, penalty, interest or cost is incurred, all
Taxes which are assessed, levied, confirmed, imposed or which become a lien upon
the Premises with respect to any period of time within the Term. Tenant shall
deliver proof of payment of the Taxes upon Landlord’s request therefor.


4.3           Contest. Tenant shall have the right at its own expense to contest
the amount or validity, in whole or in part, of any Tax by appropriate
proceedings diligently conducted in good faith, but only after payment of such
Tax. In connection with any such contest, Tenant shall reimburse Landlord for
all attorneys fees and other costs incurred by Landlord on demand and shall pay
when due the Tax, if any, as finally determined in such proceedings which Tenant
had not previously paid, and all costs, fees, including attorneys’ fees,
interest, penalties, fines and other liabilities relating thereto.


5.              CONDITION OF PREMISES. Tenant acknowledges that it is leasing
the Premises in its “AS IS”, “WHERE IS” condition without any representation or
warranty by the Landlord. Landlord shall not be required to perform any
improvements or to rework, remodel or recondition the Premises in any manner
whatsoever for Tenant’s use and occupancy thereof.


6.             USE. The Premises shall be used only for the purpose set forth in
Section 1.7 above and for no other purposes without Landlord’s express prior
written consent. Tenant shall be solely responsible for securing all necessary
and appropriate permits, licenses and approvals from all governmental
authorities having jurisdiction for the use of the Premises as set forth herein.
Tenant shall not do or permit anything to be done in or about the Premises which
in any way will obstruct or interfere with the rights of any other occupants of
the Premises, or use or allow the Premises to be used for any improper, immoral,
unlawful or objectionable purpose or which could injure the reputation of the
Premises or otherwise violate any recorded covenant or restriction affecting the
Premises. Tenant shall not cause or maintain or permit any nuisance or commit or
suffer the commission of any waste in, on or about the Premises.


7.             COMPLIANCE WITH LAWS AND PREMISES RULES. Tenant shall, at its
sole cost and expense, promptly comply with all laws, statutes, ordinances and
governmental rules, regulations or requirements now or hereafter in force, and
with the requirements of the local Board of Fire Underwriters or any similar
body now or hereafter constituted relating to or affecting the condition, use or
occupancy of the Premises, and with any recorded covenants or restrictions
affecting the Premises. Tenant shall also observe and comply with the
requirements of all policies of insurance at any time in force with respect to
the Premises, and Tenant shall not do or permit anything to be done on or about
the Premises or bring or keep anything therein which will in any way increase
the cost of any insurance now or thereafter carried on the Premises or any of
its contents or that will invalidate any such insurance. Tenant shall also
comply with any reasonable rules and regulations to regulate the use, occupancy
and operation of the Premises which may from time to time be established by
Landlord in writing (the “Premises Rules”) and any modifications or amendments
to thereto, provided they are applied uniformly to all tenants of the Premises.
 

--------------------------------------------------------------------------------



8.             ENVIRONMENTAL REQUIREMENTS. Tenant shall comply with all
applicable federal, state and local environmental laws, ordinances and all
amendments thereto and rules and regulations implementing the same, together
with all common law requirements, which relate to discharge, emissions, waste,
nuisance, pollution control, hazardous substances and other environmental
matters as the same shall be in existence during the Term of the Lease
(collectively, “Environmental Laws”). Tenant shall obtain all environmental
licenses, permits, approvals, authorizations, exemptions, certificates and
registrations (collectively, “Permits”) and make all applicable filings required
of Tenant under the Environmental Laws required by Tenant to operate at the
Premises. The Permits and required filings shall be made available for
inspection and copying by Landlord at Tenant’s offices upon reasonable notice
and during business hours. Tenant shall not cause or permit any flammable
explosive, petroleum products, contaminant, radioactive material, hazardous
waste or material, toxic waste or material or any similar substance which is or
may become regulated under any applicable federal, state or local law
(collectively, “Hazardous Materials”) to be brought upon, kept or used in or
about the Premises except for small quantities of such substances as is
necessary in the ordinary course of Tenant’s business provided that Tenant shall
handle, store, use and dispose of any such Hazardous Material in compliance with
all applicable laws and the highest standards prevailing in the industry for the
storage and use of such substances or materials, in a manner which is safe and
does not contaminate the Premises. If any lender or governmental agency ever
requires testing to ascertain whether or not there has been any release of any
Hazardous Material, then the reasonable costs thereof shall be reimbursed by
Tenant to Landlord upon demand as additional rent if such requirement applies to
the Premises. Tenant shall, from time to time, at Landlord’s request, execute
such other affidavits, representations and the like concerning Tenant’s best
knowledge and belief regarding the presence of Hazardous Materials on the
Premises. Except to the extent caused by the negligence or willful misconduct of
Landlord or its agents or employees, Tenant will indemnify and hold Landlord
harmless from any liability, claim or injury, including reasonable attorneys’
fees, and the cost of any required or necessary repair, cleanup, remediation or
detoxification, arising out of (1) the use, manufacture, handling, storage,
disposal or release of any Hazardous Materials by Tenant, its agents and
employees on, under or about the Premises, or (2) an actual or alleged violation
of Environmental Laws in connection with the occupancy of the Premises by Tenant
or any occupant of the Premises or the operation of Tenant’s business on the
Premises during the Lease Term; provided further, that Tenant shall not be
liable for any environmental contamination that originates off of and migrates
to the Premises. Tenant’s liability under this Section 8 is limited to the
liability caused by the actions, omissions or negligence of Tenant or Tenant’s
employees, invitees, agents or contractors. The foregoing covenants and
indemnification shall survive the expiration of the Term of this Lease.


9.             PARKING. Parking areas shall be provided at no additional cost to
Tenant. Landlord reserves the right, at all times during the term hereof, to
designate and redesignate such parking areas and to prescribe the use thereof by
Rules and Regulations. Landlord further reserves the right, at all times during
the term hereof, to designate no more than 40% of the parking spaces for
exclusive use by other tenants of the Premises. Tenant, its assignees,
subtenants, personnel and visitors shall not, at any time, park trucks or
delivery vehicles in any of the areas designated for automobile parking. Common
parking areas shall be provided by Landlord for use by Tenant and its personnel
and visitors on a “first come, first served” basis. All parking spaces and
parking areas shall be unattended and shall be utilized at the vehicle owner’s
own risk. Landlord shall not be liable for any injury to persons or property or
loss by theft, or otherwise.
 

--------------------------------------------------------------------------------



10.           REPAIRS AND MAINTENANCE.


10.1         Tenant Responsibility. Tenant, at its sole cost and expense
throughout the Term, shall (a) take good care of the Premises; (b) keep the same
in good order and condition; and (c) make and perform all maintenance and all
necessary repairs in and to the Premises, interior and exterior, structural and
non-structural, of every nature, kind and description, including but not limited
to maintenance and repair of the heating, ventilation, air conditioning, roof,
plumbing, electrical, mechanical, utility and safety systems, paving and parking
areas, roads and driveways. When used in this Lease, “repairs” shall include all
necessary replacements, renewals, alterations, additions and betterments. All
repairs made by Tenant shall be at least equal in quality to the original work
performed in constructing the Premises and shall be made by Tenant in accordance
with all laws, ordinances and regulations whether previously or subsequently
enacted.
 
10.2         Exterior Maintenance. At its sole cost and expense throughout the
Term, Tenant shall take good care of, repair and maintain all driveways,
pathways, roadways, sidewalks, curbs, parking areas, loading areas, landscaped
areas, entrances and passageways in good order and repair and shall promptly
remove all accumulated snow, ice and debris from any and all driveways,
pathways, roadways, sidewalks, curbs, parking areas, loading areas, entrances
and passageways, and keep all portions of the Premises, including appurtenant
areas, in a clean and orderly condition free of snow, ice, dirt, rubbish, debris
and unlawful obstructions.


10.3         Landlord Responsibility. Landlord shall have no obligation to
perform any maintenance, repairs, or replacements whatsoever. Landlord, at
Landlord’s option and after ten (10) days’ advance written notice to Tenant, may
elect to perform all or part of the maintenance, repairs and servicing which is
the obligation of Tenant hereunder, in which event the cost thereof shall be
paid by Tenant as additional rent. Except as provided above, if, at the request
of Tenant, Landlord performs any maintenance, repairs or servicing of the
Premises which is the obligation of Tenant hereunder, then Tenant shall pay
Landlord directly therefor.


11.           UTILITIES. Tenant shall pay for all costs associated with all
water, sanitary sewer, electricity, and other utilities serving the Premises,
including the exterior lighting, and shall cause the same to be billed directly
to Tenant. In no event shall Landlord be liable for damages, nor shall the
rental herein reserved be abated or subject to offset or deduction for failure
to furnish or any delay in furnishing any utility services nor shall the
temporary failure to furnish any of such services be construed as an eviction of
Tenant or relieve Tenant from the duty of observing and performing all of the
provisions of this Lease unless such failure is due to the negligence of
Landlord or its employees or agents.


12.           ALTERATIONS. Tenant shall not make any alterations, additions or
improvements (“Alteration”) in, on or to the Premises or any part thereof
without delivering to Landlord the plans and specifications therefor and
obtaining the express, prior written consent of Landlord. Landlord’s consent to
an Alteration may be granted or withheld in its sole discretion or may be made
contingent upon Tenant agreeing to such reasonable conditions relating thereto
as Landlord may impose. Any Alteration shall be made at Tenant’s own cost and
expense and in a good and workmanlike manner by a contractor approved by
Landlord, in accordance with the laws, ordinances and codes relating thereto and
free from any claim or claims for construction liens, and Tenant shall indemnify
and hold Landlord harmless from and against any and all claims, liens, costs and
expenses on account of such work. Upon completion of any Alteration, Tenant
shall provide Landlord with a copy of the as‑built plans and blueprints for the
same, if applicable. Normal and customary decorating and redecorating of the
Premises shall not require Landlord’s approval as long as Landlord has been
provided reasonable notice and it does not affect Landlord’s operations, fire
safety, insurability, or use by other tenants and their customers, invitees, and
agents.
 

--------------------------------------------------------------------------------



13.           LIENS. Tenant shall not create or permit any liens under any
construction lien law to be filed or recorded against the Premises or against
the interest of Landlord or Tenant therein. If any such lien is filed or
recorded, Tenant shall immediately cause such lien to be discharged of record,
or bonded over in a form reasonably satisfactory to Landlord.


14.           RIGHT OF ENTRY. Landlord and its agents shall at all times have
the right to enter the Premises to inspect the condition thereof, to supply any
service to be provided by Landlord to Tenant hereunder, to show the Premises,
and to alter, improve, or repair the Premises and any portion of the Premises at
all times during business hours. Landlord will use reasonable efforts not to
interfere with Tenant’s business during such access. Tenant shall not add or
change the locks to any doors of the Premises. Tenant will deposit or permit
Landlord to deposit on Tenant’s behalf a key to the Premises in a lock box if
required by and for the benefit of the local fire department. Any entry to the
Premises shall not under any circumstances be construed or deemed to be a
forcible or unlawful entry into, or a detainer of, the Premises, or an eviction,
of Tenant or impose any liability on Landlord. Nothing contained herein shall be
deemed to impose on Landlord any obligation or duty to make repairs or
alterations to the Premises except as expressly provided in this Lease.


15.           INSURANCE. Tenant shall, at its expense, obtain and carry at all
times during the Term of this Lease (a) commercial general liability insurance
including contractual liability coverage for the indemnification obligations of
Tenant contained in this Lease and covering injury to or death of persons and
damage to property in an amount not less than $1,000,000 combined single limit
per occurrence/$2,000,000 annual aggregate (or such higher amounts as Landlord
shall from time to time determine so long as such amounts are typical for
properties that are comparable to the Premises and within the geographic area in
which the Premises is located); (b) property damage insurance with extended
coverage, vandalism and malicious mischief and theft and mysterious
disappearance endorsements, without deductible or coinsurance, covering the
equipment, personal property and other contents of the Premises and all
alterations, additions and leasehold improvements made by or for Tenant in the
amount of their full replacement value; and (c) such other insurance as may be
reasonably required from time to time by Landlord or any underlying lessor or
mortgagee of the Premises. All of such policies shall be written by an insurance
company or companies satisfactory to Landlord and with Best Rating A or better,
shall name Tenant, Landlord and any other parties in interests designated by
Landlord, as insured, as their interests may appear, shall be written as primary
policy coverage and not contributing with or in excess of any coverage which
Landlord or any such other party designated by Landlord may carry, and shall
contain a clause that the insurer will not cancel or change the insurance
coverage without at least thirty (30) days’ prior written notice to Landlord.
Such insurance may be furnished by Tenant under any blanket policy carried by it
or under a separate policy therefor provided that such blanket policy contains
an endorsement that names Landlord and any other party designated by Landlord as
an additional insured, references the Premises and guarantees a minimum limit
available for the Premises equal to the insurance amounts required in this
Lease. Tenant, at its expense, shall keep the Premises insured against loss by
fire or other casualty in an amount determined by Landlord. Tenant shall be
responsible for insuring any property of any third party stored by Tenant on the
Premises, Tenant’s personal property and Tenant’s trade fixtures located on the
Premises. Landlord may at any time and from time to time inspect and/or copy any
and all insurance policies required to be procured by Tenant under this Lease.


16.           WAIVER OF SUBROGATION. Each party hereby releases the other for
liability it may have on account of any loss to the Premises or Premises or
contents of either due to fire or any peril included in the coverage of any
applicable fire and extended coverage and material damage insurance, however
caused, including such losses as may be due to the negligence of the other
party, its agents or employees and each party hereby waives any right of
subrogation which might otherwise exist in or accrue to such party on account
thereof, provided that such release of liability and waiver of the right of
subrogation shall not be operative in any case where the effect thereof is to
invalidate such insurance coverage under applicable state law. If either party
fails to maintain in force any insurance required by this Lease to be carried by
it, then for purposes of this waiver of subrogation it shall be deemed to have
been fully insured and to have recovered the entire amount of its loss. All
property insurance required to be maintained by parties under this Lease shall
include a waiver of subrogation clause.
 

--------------------------------------------------------------------------------



17.           NONLIABILITY OF LANDLORD. Landlord shall not be liable to Tenant,
and Tenant hereby waives all claims against Landlord, for any injury or damage
to any person or property in or about the Premises resulting from the Premises,
or any part thereof, or any equipment thereof becoming out of repair; flooding
of basements or other areas; damages caused by sprinkling devices,
air-conditioning apparatus, snow, frost, water leakage, steam, excessive heat or
cold, falling plaster, broken glass, sewage, gas, odors or noise or the bursting
or leaking of pipes or plumbing fixtures; any act or neglect of other tenants or
occupants or employees in the Premises; or any other thing or circumstance
whatsoever, whether of a like nature or of a wholly different nature. All
property in or about the Premises or in the Premises belonging to Tenant, its
agents, employees or invitees shall be there at the risk of Tenant or other
person only and Landlord shall not be liable for damage thereto or theft,
misappropriation or loss thereof except as provided above. If Landlord fails to
perform any covenant or condition of this Lease upon Landlord’s part to be
performed and, as a consequence of such default, Tenant recovers a money
judgment against Landlord, such judgment shall be satisfied only out of the
proceeds of sale received upon execution of such judgment and levy thereon
against the right, title and interest of Landlord in the Premises and out of
rents or other income from such property receivable by Landlord and Landlord
shall not be personally liable for any deficiency.


18.           CASUALTY. If the Premises is damaged or destroyed by fire or other
casualty covered by insurance, then (unless this Lease is terminated by Landlord
as hereinafter provided) this Lease shall continue in full force and effect and
Landlord shall proceed, after adjustment of such loss, to repair or restore the
Premises to the condition which Landlord furnished to Tenant upon the
commencement of the Term. Landlord shall be under no obligation to restore any
Alterations to the Premises made by Tenant unless the same is covered by
Landlord’s insurance, but nothing herein shall be construed to require Landlord
to insure such property. In no event shall Landlord be obligated to expend an
amount in excess of the insurance proceeds received by Landlord for such repair
or restoration. Notwithstanding the foregoing, if any destruction or damage to
the Premises (whether or not the Premises are affected) is so extensive that
Landlord, in its sole discretion, elects not to repair or restore the Premises,
or the proceeds of insurance are not sufficient or available to fully pay the
cost of the repair or restoration, then Landlord may terminate this Lease
effective as of the date of the damage by written notice to Tenant within sixty
(60) days of the casualty. The provisions of this Section are subject to the
rights of Landlord’s mortgagees, if any. Except in the case of an event of force
majeure (defined below), if Landlord does not make the determination to restore
or rebuild the Premises within sixty (60) days after the casualty, or if the
Premises are not repaired or rebuilt within one hundred eighty (180) days after
the casualty, Tenant shall have the right to terminate this Lease, by giving
notice to Landlord within twenty (20) days following the expiration of the
applicable time period.


19.           CONDEMNATION. If all or substantially all of the Premises are sold
to or taken by any public authority under its power of condemnation or the
threat thereof, this Lease shall terminate as of the date possession is
transferred to the acquiring authority, and the rental payable hereunder shall
be apportioned accordingly. If any material part of the Premises is sold or
taken, Landlord shall have the right to terminate this Lease as of the date
possession is transferred to the acquiring authority upon giving written notice
thereof to Tenant, and the rental payable hereunder shall be apportioned
accordingly. If this Lease is not terminated pursuant to the foregoing, then
this Lease shall continue in force as to the part of the Premises not taken and
the rent payable thereafter shall be reduced in proportion to the amount of
total floor area of the Premises taken. If any such taking occurs, Landlord,
upon receipt and to the extent of the award in condemnation or proceeds of sale,
shall, unless this Lease has been terminated, make necessary repairs and
restorations (exclusive of Tenant’s leasehold improvements and Alterations) to
restore the Premises remaining to as near its former condition as circumstances
will permit. All damages awarded by or amounts paid by the acquiring authority
for any such taking, whether for the whole or a part of the Premises shall
belong to and be the sole property of Landlord whether such damages are awarded
as compensation for loss of, or diminution in value to, the leasehold or the fee
thereof; provided, however, Tenant shall have the right to pursue such claim or
claims as Tenant may have legally for relocation expenses, interruption of
business and such items which do not reduce the award or proceeds of sale
payable to Landlord. If this Lease is terminated, Tenant shall not have any
claim against Landlord for the value of the unexpired term hereof. The
provisions of this Section are subject to the rights of Landlord’s mortgagees,
if any. Except in the case of an event of force majeure (defined below), if
Landlord does not make the determination to restore or rebuild the Premises
within sixty (60) days after the condemnation, or if the Premises are not
repaired or rebuilt within one hundred eighty (180) days after the condemnation,
Tenant shall have the right to terminate this Lease, by giving notice to
Landlord within twenty (20) days following the expiration of the applicable time
period. If the Premises or any part of the Premises are rendered untenantable by
the condemnation, a just proportion of the rental, based upon the number of
rentable square feet of area in the Premises which are untenantable, shall be
abated until the Premises or such part of the Premises shall have been put in a
tenantable condition.
 

--------------------------------------------------------------------------------



20.           ASSIGNMENT AND SUBLETTING. Tenant shall not assign, pledge,
mortgage or otherwise transfer or encumber this Lease or sublet any part or all
of the Premises and shall not permit any use of any part of the Premises by any
other party, or any transfer of its interest in the Premises by operation of law
without Landlord’s prior consent, which will not be unreasonably withheld or
delayed except as required under any mortgage affecting the Premises (refusal or
delay due to any mortgagee shall be considered a “reasonable” grounds for
withholding consent). Without waiving Landlord’s right hereunder to declare a
default in the event of an assignment of this Lease or a subletting of the
Premises or any part thereof or occupancy of the Premises by anyone other than
Tenant, Landlord may collect from the assignee, sublessee or occupant, any
rental and other charges herein required, but such collection by Landlord shall
not be deemed an acceptance of the assignee, sublessee or occupancy, nor a
release of Tenant from the performance by Tenant of this Lease. Tenant at all
times and under all circumstances shall remain liable to Landlord for the
payment of Base Rent and Additional Rent due and to become due and the
performance of all other obligations of Tenant hereunder for the term hereof.
Tenant shall pay to Landlord, as additional rent, any costs and expenses
including attorneys’ fees incurred by Landlord in connection with any proposed
or purported assignment, sublease or other transfer.


21.           DEFAULT. If:


(a)           Tenant fails to pay the Base Rent or Additional Rent or any charge
due, or


(b)           Tenant fails to perform any of the other covenants or conditions
herein contained on the part of Tenant, and such default shall continue for ten
(10) days after written notice thereof shall have been given to Tenant,
provided, however, if the nature of the default is such that it cannot be
reasonably cured within the ten (10) day period, Tenant shall not be deemed in
default if Tenant commences to cure within the ten (10) day period and
diligently prosecutes the same to completion within thirty (30) days of the
written notice from Landlord, or


(c)           Tenant or any guarantor of this Lease becomes insolvent or
bankrupt or makes an assignment for the benefit of creditors, or
 

--------------------------------------------------------------------------------



(d)           a receiver or trustee of Tenant’s property or that of any
guarantor of this Lease is appointed and such receiver or trustee, as the case
may be, is not discharged within thirty (30) days after such appointment,


then in any such case, Landlord may, upon written notice to Tenant, recover
possession of and reenter the Premises without affecting Tenant’s liability for
past rent and other charges due or future rent and other charges to accrue
hereunder. In the event of any such default, Landlord shall be entitled to
recover from Tenant, in addition to rent and other charges equivalent to rent,
all other damages sustained by Landlord on account of the breach of this Lease,
including, but not limited to, the costs, expenses and reasonable attorneys’
fees incurred by Landlord in enforcing the terms and provisions hereof and in
reentering and recovering possession of the Premises and for the cost of
repairs, brokerage and reasonable attorneys’ fees connected with the reletting
of the Premises. At the election of Landlord, exercised by written notice to
Tenant, Landlord shall also have the right to declare this Lease terminated and
canceled, without any further rights or obligations on the part of Landlord or
Tenant (other than Tenant’s obligation for Base Rent and Additional Rent and
other charges due and owing through the date of termination), so that Landlord
may relet the Premises without any right on the part of Tenant to any credit or
payment resulting from any reletting of the Premises. In case of a default under
this Lease, Landlord may, in addition to terminating this Lease, or in lieu
thereof, pursue such other remedy or combination or remedies and recover such
other damages for breach of tenancy and/or contract as are available at law or
otherwise.


After expiration of any applicable grace periods, Landlord may, but shall not be
obligated to, cure any default by Tenant (specifically including, but not by way
of limitation, Tenant’s failure to obtain insurance, make repairs, or satisfy
lien claims) and whenever Landlord so elects, all costs and expenses paid by
Landlord in curing such default, including, without limitation, reasonable
attorneys’ fees, shall be payable to Landlord as additional rent due on demand,
together with interest at the rate provided in Section 26 below from the date of
the advance to the date of repayment by Tenant to Landlord.


A waiver by Landlord of a breach or default by Tenant under the terms and
conditions of this Lease shall not be construed to be a waiver of any subsequent
breach or default nor of any other term or condition of this Lease, and the
failure of Landlord to assert any breach or to declare a default by Tenant shall
not be construed to constitute a waiver thereof so long as such breach or
default continues unremedied.


No receipt of money by Landlord from Tenant after the expiration or termination
of this Lease or after the service of any notice or after the commencement of
any suit, or after final judgment for possession of the Premises shall
reinstate, continue or extend the Term of this Lease or affect any such notice,
demand or suit.


22.           INTEREST. Any amount due from Tenant to Landlord hereunder which
is not paid when due shall bear interest at an annual rate equal to the greater
of (1) five percent (5%) per annum in excess of the prime rate of interest
announced, from time to time, by JPMorgan Chase & Co. or (2) twelve percent
(12%) per annum (but in no event shall such rate of interest exceed the maximum
rate of interest permitted to be charged by law) from the date due until paid,
compounded monthly, but the payment of such interest shall not excuse or cure
any default by Tenant under this Lease.


23.           SURRENDER. Upon the termination of this Lease, by expiration or
otherwise, Tenant shall peaceably surrender the Premises to Landlord in good
condition and repair consistent with Tenant’s duty to make repairs as provided
herein. All Alterations and decorations made to the Premises by Tenant shall
remain and be the property of Landlord unless Landlord shall require Tenant, at
Tenant’s expense, to remove any or all thereof and repair the damage caused by
such removal. If Landlord is provided with accurate plans and specifications,
Landlord shall indicate, prior to commencement of construction or installation
of any Alteration or decoration, whether such Alterations or decorations will
remain with the Premises at the end of the Term of the Lease. All furniture,
equipment and unattached movable personal property owned by Tenant shall be
removed from the Premises by Tenant no later than the termination date, and
Tenant shall repair any and all damage caused by such removal. Tenant shall also
remove all cabling, wiring and ancillary equipment installed by Tenant in the
Premises and repair any damage caused by such removal. If the Premises are not
surrendered upon the termination of this Lease as set forth herein, Tenant shall
indemnify Landlord against all loss or liability resulting from delay by Tenant
in so surrendering the Premises including, without limitation, any claim made by
any succeeding tenant founded on such delay. Tenant shall also surrender all
keys to the Premises and shall inform Landlord of combinations for any locks,
safes and vaults, if any, in the Premises.
 

--------------------------------------------------------------------------------



24.           HOLDOVER. If Tenant remains in possession of the Premises without
the consent of Landlord after the expiration or earlier termination of this
Lease, Tenant shall be deemed to hold the Premises as a tenant at will subject
to all of the terms, conditions, covenants and provisions of this Lease (which
shall be applicable during the holdover period), except that Tenant shall pay to
Landlord twice the last current rental, which rent shall be payable to Landlord
on demand. In addition, Tenant shall be liable to Landlord for all damages
occasioned by such holding over. Tenant shall vacate and surrender the Premises
to Landlord upon Tenant’s receipt of notice from Landlord to vacate. No holding
over by Tenant, whether with or without the consent of Landlord, shall operate
to extend this Lease except as otherwise expressly provided herein.


25.           TRANSFER BY LANDLORD. A sale or conveyance by Landlord of the
Premises releases Landlord from any future liability under this Lease, provided
the transferee landlord assumes all obligations of Landlord arising on or after
the date of such transfer, and in such event Tenant agrees to look solely to the
successor in interest of Landlord in and to this Lease. This Lease shall not be
affected by any such sale or conveyance, and Tenant will attorn to the purchaser
or grantee, which shall be obligated on this Lease only so long as it is the
owner of Landlord’s interest in and to this Lease.


26.           SUBORDINATION. Subject to the provisions below, this Lease is and
shall be subject and subordinate at all times to the lien of any mortgages now
or hereafter placed on or against the Premises, or on or against Landlord’s
interest or estate therein, and including all extensions, renewals, amendments
and supplements to any such financing, without the necessity of the execution
and delivery, of any further instruments on the part of Tenant to effectuate
such subordination. Tenant will execute and deliver upon demand such further
instruments evidencing such subordination of this Lease to the lien of any such
mortgages as may be required by Landlord provided that the holder of any
mortgage has agreed to recognize the rights of Tenant under this Lease so long
as Tenant is not in default hereunder. Notwithstanding anything herein above
contained in this Section, if the holder of any mortgage at any time elects to
have this Lease constitute a prior and superior lien to its mortgage, then upon
any such holder notifying Tenant to that effect in writing, this Lease shall be
deemed prior and superior in lien to such mortgage, whether this Lease is dated
prior to or subsequent to the date of such mortgage.


27.           MODIFICATIONS. Tenant will execute any modification of this Lease
which may be required by a lender as a condition to making a first mortgage loan
on the Premises; provided that no such modification shall alter the rent or term
provided herein or materially reduce the economic value hereof to Tenant. Tenant
will complete and promptly return any estoppel certificates that may be required
in connection with any mortgage loan on the Premises.


28.           ESTOPPEL CERTIFICATES. At any time and from time to time upon not
less than ten (10) days’ prior request of Landlord, Tenant shall execute,
acknowledge and deliver to Landlord a statement in writing certifying (a) that
this Lease is unmodified and in full force and effect (or if there have been
modifications, specifying the same), and (b) the dates to which the rent and
other charges have been paid, and (c) that Landlord is not in default under any
provisions of this Lease (or if Tenant knows of any such default, specifying the
same) and (d) such other matters as Landlord or Landlord’s mortgagee may
reasonably require. Any such statement may be relied upon by any person
proposing to acquire Landlord’s interest in this Lease or any prospective
mortgagee of, or assignee of any mortgage upon, such interest.
 

--------------------------------------------------------------------------------



29.           NOTICES. All notices and demands which may or are required to be
given by either party to the other hereunder shall be in writing, and delivered
in person or sent by either United States certified mail, return receipt
requested, postage prepaid or by Federal Express or other nationally recognized
overnight delivery service. Notices and demands to Tenant shall be addressed to
it at the address set forth above or to such other place as Tenant may from time
to time designate in a written notice to Landlord. Notices and demands to
Landlord shall be addressed to it at the address set forth above, or to such
other firm or to such other place as Landlord may from time to time designate in
a written notice to Tenant.


30.           BINDING EFFECT. The covenants, agreements and obligations herein
contained, except as herein otherwise specifically provided, shall extend to,
bind and inure to the benefit of the parties hereto and their respective
personal representatives, heirs, successors and assigns (but in the case of
assigns only to the extent that assignment is permitted hereunder). No third
party, other than such successors and assigns, shall be entitled to enforce any
or all of the terms of this Lease or shall have rights hereunder whatsoever.


31.           INTERPRETATION. The laws of the State of New York shall govern the
validity, performance and enforcement of this Lease. The invalidity or
unenforceability of any provision of this Lease shall not affect or impair any
other provision. Whenever the singular number is used, the same shall include
the plural, and the masculine gender shall include the feminine and neuter
genders. The captions appearing in this Lease are inserted only as a matter of
convenience and in no way define, limit, construe or describe the scope or
intent of such sections or paragraphs of this Lease nor in any way affect this
Lease.


32.           FORCE MAJEURE. If either party is delayed or hindered in or
prevented from the performance of any act required hereunder by reason of
strikes, lockouts, labor troubles, inability to procure materials, failure of
power, restrictive governmental laws, regulations, orders or decrees, riots,
insurrection, war, acts of God, inclement weather, or other reason beyond either
party’s reasonable control, then performance of such act shall be excused for
the period of the delay and the period for the performance of any such act shall
be extended for a period equivalent to the period of such delay; provided,
however, Tenant’s obligation to pay rent shall not be affected hereby.


33.           ACCORD AND SATISFACTION. No payment by Tenant or receipt by
Landlord of a lesser amount than the full Rental due or the full amount of any
other payments to be made by the Tenant hereunder shall be deemed to be other
than on account of the earliest stipulated unpaid installment thereof, nor shall
any endorsement or statement on any check or letter accompanying any check or
payment be deemed an accord and satisfaction, and Landlord may accept such check
or payment without prejudice to Landlord’s right to recover an amount due
hereunder or pursue any other remedy provided in this Lease.


34.           WAIVER. No waiver of any default of Tenant hereunder shall be
implied from any omission by Landlord to take action on account of such default
if such default persists or is repeated, and no express waiver shall affect any
default other than the default specified in the waiver and only for the time and
to the extent stated therein. One or more waivers of any breach of any covenant,
term or condition of this Lease by Landlord shall not be construed as a waiver
of a subsequent breach of the same covenant, term or condition.
 

--------------------------------------------------------------------------------



35.           COUNTERPARTS. This Lease may be executed in counterparts, each of
which shall constitute an original, but all of which shall constitute one
document. Either party hereto may execute this document by facsimile signature
which facsimile signature shall be deemed to be an original signature.


IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first above written.


TENANT:
 
LANDLORD:
         
GLOBAL EQUIPMENT COMPANY INC.
 
ADDWIN REALTY ASSOCIATES, LLC
         
By:
/s/ Eric Lerner
 
By:
/s/ Richard Leeds
         
Name:
Eric Lerner
 
Name:
Richard Leeds
         
Title:
Secretary
 
Title:
Member


 

--------------------------------------------------------------------------------